 



Exhibit 10.18
EXECUTION COPY
     EMPLOYMENT AGREEMENT (this “Agreement”) dated as of October 5, 2007, among
ARCHSTONE-SMITH COMMUNITIES L.L.C., a limited liability company formed under the
laws of the State of Delaware (the “Employer”), R. SCOTT SELLERS (“Executive”),
and Archstone-Smith Operating Trust, a real estate investment trust formed under
the laws of the State of Maryland (the “Company” or “ASOT”), as Guarantor.
     WHEREAS, pursuant to the Agreement and Plan of Merger, made and entered
into as of the 28th day of May, 2007, as amended by that certain Amendment No. 1
entered into as of the 5th day of August, 2007, by and among Archstone-Smith
Trust, a real estate investment trust formed under the laws of the State of
Maryland (“AST”), ASOT (together with AST, the “Seller Parties”), River Holding,
LP, a Delaware limited partnership (“River Holding”), River Acquisition (MD),
LP, a real estate investment trust formed under the laws of the State of
Maryland (the “Merger REIT”) and River Trust Acquisition (MD), LLC, a Maryland
limited liability company (the “Operating Trust Merger Sub”) (the “Merger
Agreement”), (i) at the Operating Trust Merger Effective Time (as defined in the
Merger Agreement), the Operating Trust Merger Sub shall be merged with and into
ASOT and ASOT will be the surviving entity in the Operating Trust Merger (as
defined in the Merger Agreement) and (ii) at the Company Merger Effective Time
(as defined in the Merger Agreement), being the date hereof and hereafter
referred to herein as the “Effective Date”, AST will be merged with and into an
assignee of Merger REIT and such assignee of Merger REIT will be the surviving
entity in the Company Merger (as defined in the Merger Agreement) (the Operating
Trust Merger and the Company Merger collectively, the “Transaction”);
     WHEREAS, concurrently with the execution of the Merger Agreement, as a
condition and inducement to the River Holding’s willingness to enter into the
Merger Agreement, River Holding and Executive entered into a definitive term
sheet with respect to Executive’s employment by the Employer upon the closing of
the Transaction (the “Term Sheet”); and
     WHEREAS, the Seller Parties and Executive are parties to that change in
control agreement dated as of August 12, 2002, as such change in control
agreement has been amended or supplemented through the Effective Date (the
“Prior Agreement”); and
     WHEREAS, this Agreement, when executed, replaces the Term Sheet and the
Prior Agreement effective as of the Effective Date; and
     WHEREAS, in connection with the Transaction, the Employer desires to employ
Executive and Executive desires to be employed by the Employer; and
     WHEREAS, the Company has agreed to provide certain benefits directly under
this Agreement and to guarantee payment of the compensation obligations
hereunder of the Employer;

 



--------------------------------------------------------------------------------



 



     NOW THEREFORE, in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
     Section 1. Employment Period.
     The initial term of this Agreement shall commence on the Effective Date and
end on December 31, 2010 (the “Initial Period”), unless terminated earlier
pursuant to Section 3; provided, however, that as of the expiration date of each
of (i) the Initial Period and (ii) if applicable, any Renewal Period (as defined
below), the term of this Agreement will automatically be extended for a one-year
period (each, a “Renewal Period”), unless either party gives at least ninety
(90) days written notice prior to such expiration date of its intention not to
extend the term of this Agreement (the Initial Period and each subsequent
Renewal Period shall constitute the “Employment Period”). Executive’s
termination of employment at the end of the Employment Period following a notice
of nonrenewal by the Company or the Employer shall be treated as termination by
the Employer without “Cause” (as defined below) as of the end of the Employment
Period. Upon Executive’s termination of employment for any reason with the
Employer and all other affiliates of the Employer, he shall immediately resign
all positions with the Employer, the Company and any of their respective
subsidiaries or affiliates.
     Section 2. Terms of Employment.
          (a) Position. During the Employment Period, Executive shall serve as
Chief Executive Officer of the Company and the Employer, and as a member of the
board of directors or other applicable governing body of Tishman Speyer Real
Estate Venture VII (Governance), L.P., and at all times as the senior executive
officer of the Company and the Employer and each of their respective controlled
subsidiaries. During the Employment Period, Executive shall have such duties and
responsibilities as are commensurate with the normal responsibilities of a chief
executive officer of an enterprise similar to the Company, of like size and
controlled by private-equity investors, including responsibility for the
day-to-day management of the Company, subject to the direction of the Board of
Directors of Tishman Speyer Archstone-Smith Multifamily Series I Trust which
Board of Directors are to be appointed, directly or indirectly, by Tishman
Speyer Real Estate Venture VII (Governance), L.P. and Tishman Speyer Real Estate
Venture VII Parallel (Governance), L.P. (collectively, the “Governance GP”) or
an authorized representative of the Governance GP (the “Designee”); provided,
that the Designee shall be a senior executive of the Governance GP or one of its
affiliates. In performing his duties hereunder, Executive shall report directly
to the Governance GP or the Designee. At the request of the Governance GP,
Executive shall also serve as Chief Executive Officer, without additional
compensation, of any of the Company’s (i) subsidiaries or (ii) affiliates, a
substantial portion of the activities of which involve the acquisition,
disposition, operation, development, management or financing of multifamily
residential apartment buildings or communities.
          (b) Duties. During the Employment Period, Executive agrees to devote
all of his business time to the business and affairs of the Company and the
Employer and to use Executive’s reasonable best efforts to perform faithfully,
effectively and efficiently his responsibilities and obligations hereunder.
Notwithstanding the foregoing, nothing herein shall prohibit Executive from
(i) serving on civic or charitable boards or committees, (ii) with the

-2-



--------------------------------------------------------------------------------



 



consent of the Governance GP, which consent will not be unreasonably withheld,
serving on the board of directors of no more than one public company which does
not engage in the acquisition, disposition, operation, development, management
or financing of multifamily residential apartment buildings or communities or
office buildings and (iii) managing personal investments, so long as,
individually or in the aggregate, such activities do not materially interfere
with the performance of Executive’s responsibilities hereunder.
          (c) Compensation.
               (i) Base Salary. During the Initial Period, Executive shall
receive from the Employer an annual base salary of $750,000.00, which shall be
paid in accordance with the customary payroll practices of the Employer (the
“Annual Base Salary”). During the Employment Period following the Initial
Period, Annual Base Salary shall be adjusted by not less than the increase in
the US Department of Labor Consumer Price Index CPI-U, US City Average, All
Items, from the Effective Date until the first day of the Renewal Period, and
annually thereafter on the same basis.
               (ii) Bonuses.
               (1) Guaranteed Annual Bonus. Subject to the following sentence,
Executive shall earn from the Employer a guaranteed annual bonus of $4.0 million
in respect of the fiscal year of the Employer (the “Fiscal Year”) ending on
December 31, 2008 (the “2008 Guaranteed Annual Bonus”) and shall earn a
guaranteed annual bonus of $2.0 million in respect of each of the Fiscal Years
during the Employment Period ending on a subsequent December 31 (together with
the 2008 Guaranteed Annual Bonus, the “Guaranteed Annual Bonus”). Other than as
set forth in Section 4 below or with respect to any portion of a Guaranteed
Annual Bonus deferred in accordance with Section 2(c)(vii) below, the Guaranteed
Annual Bonus in respect of any Fiscal Year shall be paid not later than the
March 15 following the end of such Fiscal Year, and only if Executive is
employed by the Employer or the Company on the last day of the Fiscal Year to
which such Guaranteed Annual Bonus relates.
               (2) Incremental Annual Bonus. Subject to Section 2(c)(ii)(2)D.
below, in addition to the Guaranteed Annual Bonus, Executive shall be eligible
to earn from the Employer an annual incremental bonus (the “Incremental Annual
Bonus”), which shall be based on the dollar amount of direct and indirect equity
interests in Tishman Speyer Archstone-Smith Multifamily JV, L.P. (“Fund”),
Tishman Speyer Archstone-Smith Multifamily Parallel JV, L.P. (“Parallel Fund”),
Tishman Speyer Archstone-Smith Multifamily Parallel Fund I JV, L.P. (“Parallel
Fund I”), Tishman Speyer Archstone-Smith Multifamily Parallel Fund II JV, L.P.
(“Parallel Fund II”) and any entity similar to Parallel Fund I created after the
Effective Date (each a “Post-Effective Date Parallel Fund”), and any of their
direct or indirect controlled subsidiaries owned on or following the Effective
Date by parties other than Lehman Brothers Holdings Inc. (“Lehman”), Tishman
Speyer Real Estate Venture VII, L.P. (“Tishman Speyer”), Banc of America
Strategic Ventures, Inc., a Delaware corporation, Archstone LB Syndication
Partner LLC, a Delaware limited liability company, BIH ASN, LLC, a Delaware
limited liability company, Executive or any of their respective affiliates
(including but not limited to any investment funds sponsored and managed by any
of them or any of their respective affiliates) (collectively, the “Equity
Parties”) in connection with the bridge equity syndication presently

-3-



--------------------------------------------------------------------------------



 



contemplated by the Equity Parties (the “New Equity”); provided, however, that
(i) equity which is owned on or following the Effective Date by any of the
Bridge Equity Providers (as defined in the Syndication Agreement and
Modification Agreement, dated as of the date hereof, among affiliates of Tishman
Speyer, affiliates of Lehman and the Bridge Equity Providers (the “Syndication
Agreement”)) shall be treated as New Equity only if and to the extent that such
equity is retained as a result of a Bridge Equity Provider having made a
voluntary election in writing prior to a Failed Syndication (as such term is
defined in the Syndication Agreement) to retain such equity pursuant to the
terms of the Syndication Agreement and not syndicate it to third parties; and
(ii) Syndication Equity (as defined in the Syndication Agreement) which has been
sold to any of the Equity Parties (other than the Bridge Equity Providers)
subsequent to the Effective Date shall be treated as New Equity if and only if
Administration Fees and GP Promote (as such terms are defined in the Syndication
Agreement) are paid on such equity, whether or not paid at the highest rate.
                    A. 2008 Incremental Annual Bonus. With respect to the Fiscal
Year ending on December 31, 2008, (1) if the amount of New Equity on
December 31, 2008 is at least $4.6 billion, the Incremental Annual Bonus will be
$3,125,000 and (2) if the amount of such New Equity is greater than
$2.3 billion, but less than $4.6 billion, the Incremental Annual Bonus will be
equal to the sum of (a) $1,562,500 plus (b) the product of (i) $1,562,500
multiplied by (ii) a fraction, the numerator of which is the amount of such New
Equity in excess of $2.3 billion and the denominator of which is $2.3 billion
(the “Partial Incremental Annual Bonus”).
                    B. 2009 and 2010 Incremental Annual Bonuses. With respect to
the Fiscal Years ending December 31, 2009 and 2010, if the amount of New Equity
on the last day of each such Fiscal Year is greater than $2.3 billion, the
Incremental Annual Bonus in respect of such Fiscal Year will be (1) $3,125,000,
if the amount of such New Equity is at least $4.6 billion, and (2) the Partial
Incremental Annual Bonus (as determined pursuant to Section 2(c)(ii)A above, but
using the amount of New Equity on the last day of the applicable Fiscal Year),
if the amount of such New Equity is greater than $2.3 billion but less than
$4.6 billion.
                    C. Incremental Bonuses for 2011 and Thereafter. With respect
to Fiscal Years ending December 31, 2011 and later, if the amount of New Equity
on the first anniversary of the Effective Date (the “Syndication End Date”) is
greater than $2.3 billion, the Incremental Annual Bonus in respect of such
Fiscal Year will be (1) $3,125,000, if the amount of such New Equity is at least
$4.6 billion, and (2) if the amount of such New Equity is greater than
$2.3 billion but less than $4.6 billion, the Incremental Annual Bonus shall be
equal to $3,125,000 multiplied by a fraction (not greater than one) (the
“Fraction”), (i) the numerator of which is the aggregate annual Administration
Fees (as such term is defined in the Syndication Agreement), which GP and
Parallel GP, or either of them, is entitled to receive in respect of such Fiscal
Year pursuant to the Syndication Agreement, or are otherwise permitted to and in
fact receive pursuant to such Syndication Agreement and any side letter
referenced therein (collectively, “Fees”) and (ii) the denominator of which is
the aggregate annual Fees which GP and Parallel GP would have been entitled to
receive in respect of such Fiscal Year pursuant to the Syndication Agreement and
any side letter referenced therein, had the amount of such New Equity been
$4.6 billion assuming that Administration Fees would have been paid at a rate of
.45% (the denominator being referred to herein as “Full Syndication Fees”).
Executive shall be entitled to all relevant information pertinent to the
calculation of Fees.

-4-



--------------------------------------------------------------------------------



 



                    D. General. Subject to Section 4, the Incremental Annual
Bonus, if any, in respect of any Fiscal Year shall be paid not later than the
March 15 following the end of such Fiscal Year, but only if Executive is
employed on the last day of the Fiscal Year to which such Incremental Annual
Bonus relates. No Incremental Annual Bonus will be paid pursuant to
Section 2(c)(ii)(2)A. or B. above in respect of any Fiscal Year for which, on
the last day of such Fiscal Year, the amount of New Equity is not greater than
$2.3 billion; and no Incremental Annual Bonus will be paid pursuant to
Section 2(c)(ii)(2)C. above in respect of any Fiscal Year unless there is at
least $2.3 billion of New Equity on and as of the Syndication End Date.
               (iii) Benefits. During the Employment Period, Executive shall be
entitled to participate in all savings and retirement plans, practices, policies
and programs applicable generally to other senior executives of the Company and
the Employer and shall be eligible for participation in, and shall receive all
benefits under, welfare benefit plans, practices, policies and programs provided
by the Company and the Employer to the extent applicable generally to other
senior executives of the Company or the Employer (the plans, practices, policies
and programs referred to in the paragraph, collectively, “Benefit Plans”).
               (iv) Vacation. During the Employment Period, Executive shall be
entitled to six (6) weeks per annum of paid vacation.
               (v) Expenses. During the Employment Period, Executive shall be
entitled to receive reimbursement from the Employer for all reasonable business
expenses incurred by Executive in performance of his duties hereunder, provided
that Executive provides all necessary documentation in accordance with
applicable Company or Employer policy.
               (vi) Profits Interests. As of the Effective Date, Executive has
been granted by Tishman Speyer Archstone-Smith Multifamily Participants, L.L.C.
4,800 Class C Units (out of 8,000 total available Class C Units) (the “Profits
Interests”) pursuant to the terms of the Award Agreement attached hereto as
Appendix A.
               (vii) Phantom LP Interests. Notwithstanding Section 2(c)(ii)(1)
above, subject to the next following sentence, Executive may elect in lieu of
receiving up to 50% of each Guaranteed Annual Bonus to receive fully vested
”Class A Units” of Tishman Speyer Archstone-Smith Multifamily Junior Mezz
Borrower, L.P. (“Junior Mezz Borrower”), Tishman Speyer Archstone-Smith
Multifamily Parallel Guarantor, L.L.C. (“Parallel Guarantor”), Tishman Speyer
Archstone-Smith Multifamily Parallel Guarantor I, L.L.C. (“Parallel Guarantor
I”), Tishman Speyer Archstone-Smith Multifamily Parallel Guarantor II, L.L.C.
(“Parallel Guarantor II”) and any entity similar to Parallel Guarantor created
after the Effective Date (each a “Post-Effective Date Parallel Guarantor”)
(collectively, “Phantom Units”), provided, however, that (A) the amount covered
by such election shall be allocated to Junior Mezz Borrower, Parallel Guarantor,
Parallel Guarantor I, Parallel Guarantor II and each Post-Effective Date
Parallel Guarantor (if any) in the same proportion as the aggregate equity
invested in such entities (measured at cost) is allocated between them, and
(B) the number of Phantom Units of each such

-5-



--------------------------------------------------------------------------------



 



entity received in respect of any such election shall be equal to the quotient
of (x) the dollar amount of Guaranteed Annual Bonus as to which such election is
made and which is allocated to the applicable entity, divided by (y) the Fiscal
Year-end value of one ”Class A Unit” of the applicable entity, as determined by
Governance GP, reported to investors in respect of the Fiscal Year in which such
Guaranteed Annual Bonus was earned. Any such election as to the Guaranteed
Annual Bonus to be earned in respect of a particular Fiscal Year must be made no
later than the day prior to the first day of such Fiscal Year, or by such other
date which the Company or Employer and Executive agree will not result in tax
penalties to Executive under Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) and shall specify one or more permissible date or dates
for settlement and distribution as are consistent with such Section 409A, as
provided in paragraph (2) below (the “Settlement Date”). The Phantom Units, if
any, will otherwise be subject to the terms and conditions of a Phantom Unit
Agreement prepared by the Company or the Employer and reasonably acceptable to
the Company or the Employer and Executive; provided that Phantom Units will have
the following features, and any Phantom Unit Agreement will be consistent
therewith:
               (1) Phantom Units are intended to provide Executive with cash
payments on the Settlement Date equal to the cumulative cash distributions (and,
if applicable, the fair market value of non-cash distributions) to which he
would have been entitled had he owned a number of ”Class A Units” in the issuing
entity equal to the number of Phantom Units. Executive acknowledges that all
payments in respect of Phantom Units will be taxable as ordinary income,
irrespective of the tax character of distributions in respect of “Class A
Units”.
               (2) The Company or the Employer shall cause all Phantom Units to
be redeemed by the issuing entity as soon as practicable following the
occurrence of, but in any event during the calendar year in which occurs, the
earliest of (i) Executive’s death, (ii) the date the Executive becomes
“disabled” (within the meaning of Section 409A(a)(2)(C) of the Code), (iii) a
specified time (which for the avoidance of doubt may include his separation from
service) elected by Executive in accordance with Section 409A of the Code and
(iv) a change in the ownership or effective control of the entity which issued
such Phantom Units, or in the ownership of a substantial portion of such issuing
entity’s assets, in a manner which constitutes an allowable payment event under
Section 409A of the Code. Such redemption will be for cash, except that in the
case of a redemption event described in clause (iv) of the preceding sentence in
which the holders of ”Class A Units” of the applicable entity receive
distributions wholly or partially in a form other than cash, such redemption
will be, at the election of the issuing entity, either in cash (with any
non-cash assets distributed to holders of “Class A Units” valued at their fair
market value, as reasonably determined by the general partner or managing member
of such entity, as the case may be), or in the same form (including the same
proportion) as the distributions made to holders of the applicable ”Class A
Units”. The amount for which each Phantom Unit will be redeemed pursuant to this
paragraph shall be the per-unit value of the ”Class A Units” of the applicable
entity at the time of the applicable redemption event, which shall be deemed to
be (A) in the case of a redemption event described in clause (iv) of the
preceding sentence, the value established with reference to the applicable
transaction, and (B) in the case of any other redemption event, the Fiscal
Year-end value of one ”Class A Unit”, as applicable, as determined by Governance
GP, in the applicable entity in respect of the Fiscal Year ending immediately
prior to the applicable redemption event.

-6-



--------------------------------------------------------------------------------



 



               (3) Any payments to Executive in respect of Phantom Units caused
by the sale or other disposition of the related “Class A Units” shall
proportionately reduce the number of Phantom Units held by Executive.
               (viii) Effective Date Equity Grant. As of the Effective Date,
Executive has been granted (x) 100 restricted Class B Units in Junior Mezz
Borrower, with an aggregate value of $10,530,988 as of the Effective Date,
(y) 100 restricted Class B Units in Parallel Guarantor I with an aggregate value
of $711,470 as of the Effective Date and (z) 100 restricted Class B Units in
Parallel Guarantor II with an aggregate value of $7,542 as of the Effective
Date, for a total aggregate value equal to $11.25 million as of the Effective
Date (the “Effective Date Equity Grant”); provided, however, that, to the extent
requested by Executive, as soon as practicable after the Effective Date, the
Company (or one of its affiliates) shall provide Executive with supporting
calculations necessary to establish that the “Class B Units” granted to him
pursuant to the Effective Date Equity Grant, and the direct or indirect economic
interests in the assets acquired in the Transaction, were purchased at a price
per “unit” that was not less favorable to Executive than the price per “unit”
paid by Lehman or Tishman Speyer for their “units”, and the Company (or its
applicable affiliate) shall promptly make all such adjustments (whether by
amendment or otherwise) as are necessary to ensure the foregoing. The Effective
Date Equity Grant will be subject to the terms and conditions of the Unit Award
Agreements attached hereto as Appendices B, C and D, which shall in any event
provide for withholding of units by the issuer in an amount having a fair market
value equal to the taxes due in connection with the vesting of such units,
regardless of whether withholding of taxes by such issuer is otherwise required
by law; provided, however, that such withholding in excess of the minimum
withholding required by law shall be required only to the extent not resulting
in accounting charges to the issuer or any affiliate thereof in excess of those
charges which would apply in the absence of such withholding.
               (ix) Effective Date Equity Purchase. As of the Effective Date,
Executive has purchased 21.75 Non-voting Class A Units of Junior Mezz Borrower
for an aggregate purchase price of $2,290,444 (the “Effective Date Equity
Purchase”) subject to the terms and conditions of the Unit Purchase Agreement
attached hereto as Appendix E; provided, however, that, to the extent requested
by Executive, as soon as practicable after the Effective Date, the Company (or
one of its affiliates) shall provide Executive with supporting calculations
necessary to establish that the “Non-voting Class A Units” purchased by him
pursuant to the Effective Date Equity Purchase, and the direct or indirect
economic interests in the assets acquired in the Transaction, were purchased at
a price per “unit” that was not less favorable to Executive than the price per
“unit” paid by Lehman or Tishman Speyer for their “units”, and the Company (or
its applicable affiliate) shall promptly make all such adjustments (whether by
amendment or otherwise) as are necessary to ensure the foregoing.
               (x) Equity Documents. The agreements reflecting the Effective
Date Equity Grant, the Effective Date Equity Purchase, the Profits Interests,
any Phantom Units and any other equity interest or equity interest-based award
agreement entered into by and between the Company or any of its affiliates and
Executive on or after the date hereof, are collectively referred to herein as
the “Equity Documents”.

-7-



--------------------------------------------------------------------------------



 



               (xi) GP Interests. As of the Effective Date, Executive has
invested $4.1 million pursuant to which he has purchased certain interests in
Tishman Speyer Archstone-Smith Multifamily (GP) (“Fund GP”), L.P., Tishman
Speyer Archstone-Smith Multifamily Parallel (GP), L.P. (“Parallel Fund GP”)
(collectively, the “GP Interests”) and Fund pursuant to the limited partnership
agreements of each of such entities. At any time following the cessation of the
Executive’s employment for any reason or no reason, the issuer of a GP Interest,
or any affiliate thereof shall have the right, but not the obligation, to
repurchase such GP Interest at its fair market value. For purposes of the
preceding sentence, fair market value shall be determined by an independent
third party appraiser selected by the issuer of the applicable GP Interest from
among a list of five independent nationally known appraisal firms supplied by
the issuer to Executive (the “Approved Appraiser List”). The Company shall pay
for the first appraisal. If Executive disagrees with such appraisal, he may
select one of the remaining four appraisers on the Approved Appraiser List to
perform a second appraisal. If such second appraisal is no greater than 105% of
the first appraisal, the first appraisal shall be deemed fair market value and
Executive shall pay for the second appraisal. If the second appraisal is greater
than 105% of the first appraisal, fair market value shall be deemed to be the
average of the first appraisal and the second appraisal, and the Company shall
pay for the second appraisal.
          (d) Guarantee of Payment. The Company agrees and hereby guarantees to
Executive that all compensation and benefits required to be paid or provided to
Executive under this Agreement by any entity other than the Company, other than
compensation required to be provided pursuant to Sections 2(c)(viii), (ix) and
(xi) hereof will, to the extent not timely paid by the Employer or one of it
affiliates, instead be timely paid by the Company. This is a guaranty of payment
and performance and not merely of collection. If Employer fails to make any
payment when due with respect to Executive or to perform any duties, obligations
or covenants with respect to Employer’s obligations with respect to Executive,
the Company will as soon as practicable and unconditionally pay to Executive
such amounts and perform such duties, obligations and covenants.
     Section 3. Termination of Employment.
          (a) Death or Disability. The Employment Period, and Executive’s
employment hereunder, shall terminate upon Executive’s death. If Executive
becomes subject to a “Disability” (as defined below) during the Employment
Period, the Company or the Employer may give Executive written notice in
accordance with Sections 3(e) and 11(j) of the termination of Executive’s
employment. For purposes of this Agreement, “Disability” means (i) Executive’s
inability to substantially perform his duties hereunder by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or to last for a continuous period of not less than 12 months,
as determined by a physician chosen by the Governance GP and reasonably
acceptable to Executive or his representative, or (ii) Executive is, by reason
of any medically determinable physical or mental impairment, receiving income
replacement benefits under the applicable long-term disability plan covering
employees of the Employer.
          (b) Cause. The Employment Period, and Executive’s employment
hereunder, may be terminated at any time by the Company or the Employer for
Cause. For purposes of this Agreement, “Cause” shall mean, in the reasonable
judgment of the Governance GP (subject to any contrary determination by an
arbitrator in accordance with Section 11(g) hereof) (i) the

-8-



--------------------------------------------------------------------------------



 



willful and continued failure by Executive to substantially perform his duties
with the Company, after written notification by the Company or the Governance GP
(or the Designee) of such failure, (ii) the willful engaging by Executive in
conduct which is demonstrably injurious to the Company or the Governance GP or
any of their affiliates, monetarily or otherwise, (iii) the engaging by
Executive in egregious misconduct involving serious moral turpitude or (iv)
Executive’s failure to follow the reasonable, lawful directions of the
Governance GP or the Designee (provided that directions from the Governance GP
or the Designee, as the case may be, shall be considered unlawful if Executive
obtains a written opinion from his counsel to that effect); provided, however,
that an event described in this clause (iv) shall not constitute Cause unless
the Governance GP has notified Executive in writing describing the failure which
constitutes Cause and then only if Executive fails to either cure such failure
or to provide a written opinion of counsel that such direction would involve a
violation of the Company’s or the Employer’s Code of Business Conduct and Ethics
in effect at the time of the opinion (provided that if such Code of Business
Conduct and Ethics is less stringent than that in effect at the Effective Date
in respect of the matter to which the opinion relates, than as to that matter
the Company’s Code of Business Conduct and Ethics in effect at the Effective
Date shall be deemed to apply), within fourteen (14) days after Executive’s
receipt of such written notice.
For purposes of this provision, (i) no act or failure to act on Executive’s part
shall be deemed “willful” unless done, or omitted to be done, by Executive not
in good faith and without reasonable belief that such action was in the best
interest of the Company and (ii) no failure of Executive or the Company or any
of its affiliates to achieve performance goals shall be treated as a basis for
termination of Executive’s employment for Cause. The cessation of employment of
Executive shall not be deemed to be for Cause unless and until there shall have
been delivered to Executive a copy of a resolution duly adopted by the
Governance GP (after Executive is given an opportunity, together with counsel,
to be heard before representatives of Tishman Speyer and Lehman specifying the
particulars thereof in detail).
          (c) Termination Without Cause. The Employment Period, and Executive’s
employment hereunder, may be terminated by the Company or the Employer without
Cause at any time.
          (d) Termination by Executive. The Employment Period, and Executive’s
employment hereunder, may be terminated at any time by Executive for Good Reason
or without Good Reason upon 90 days’ prior written notice, provided, in the case
of a termination for Good Reason, that Executive provides such notice within
60 days after the occurrence of the event giving rise to the termination for
Good Reason. For purposes of this Agreement, “Good Reason” means Executive’s
voluntary resignation after the occurrence of one or more of the following
events without Executive’s consent: (i) a material adverse change in Executive’s
titles or positions or the assignment to Executive of duties inconsistent with
his position as Chief Executive Officer or with other responsibilities set forth
in Section 2(a) of this Agreement; (ii) a reduction in or failure to pay when
due Executive’s Annual Base Salary, Guaranteed Annual Bonus or Incremental
Annual Bonus, or a failure by the Company to make any grant (or to cause an
affiliate of the Company to make any such grant) or make any payment in respect
of (or cause any affiliate of the Company to make any payment in respect of) any
Phantom Unit or Profits Interests; or (iii) the relocation of Executive’s
primary office or the Company’s principal executive offices to a location more
than five (5) miles from their respective locations as of the

-9-



--------------------------------------------------------------------------------



 



Effective Date; provided that a termination shall not be for “Good Reason”
pursuant to clause (i), (ii) or (iii), unless Executive shall have given written
notice to the Company and the Employer of his intention to resign for Good
Reason and the events which constitute such Good Reason and the Company or the
Employer shall have failed to cure such events within fourteen (14) days after
the Company’s and the Employer’s receipt of such written notice and Executive
thereafter elects to terminate his employment for Good Reason.
          (e) Notice of Termination. Any termination by the Company or the
Employer for Cause or without Cause (including on account of Executive’s
Disability), or by Executive for Good Reason or without Good Reason, shall be
communicated by Notice of Termination to the other party or parties hereto given
in accordance with Section 11(j). For purposes of this Agreement, a “Notice of
Termination” means a written notice that (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so indicated
and (iii) if the “Date of Termination” (as defined below) is other than the date
of receipt of such notice, specifies the Date of Termination. The failure by
Executive or the Company or the Employer to set forth in the Notice of
Termination any fact or circumstance that contributes to a showing of Good
Reason or Cause shall not waive any right of Executive or the Company or the
Employer hereunder or preclude Executive or the Company from asserting such fact
or circumstance in enforcing Executive’s or the Company’s rights hereunder.
          (f) Date of Termination. “Date of Termination” means (i) if
Executive’s employment is terminated by the Company or the Employer for Cause,
by the Company or the Employer without Cause or by reason of Disability, or by
Executive for Good Reason or without Good Reason, the date of receipt of the
Notice of Termination (in the case of a termination with or without Good Reason,
provided such notice is in accordance with Section 3(d)) or any later date
specified therein pursuant to Section 3(e), as the case may be and (ii) if
Executive’s employment is terminated by reason of death, the date of death.
     Section 4. Obligations of the Employer upon Termination.
          (a) With Good Reason; Without Cause. If during the Employment Period,
the Company or the Employer shall terminate Executive’s employment without Cause
or Executive shall terminate his employment for Good Reason, then the Employer
will provide Executive with the following severance payments and/or benefits:
               (i) The Employer shall pay to Executive in a lump sum cash
amount, to the extent not previously paid, (A) the Annual Base Salary through
the Date of Termination, (B) any unpaid Guaranteed Annual Bonus and any unpaid
Incremental Annual Bonus earned for any Fiscal Year ended prior to the Fiscal
Year in which the Date of Termination occurs, provided that Executive was
employed on the last day of such Fiscal Year, (C) a pro-rated Guaranteed Annual
Bonus for the year in which the Date of Termination occurs (the “Pro-Rata
Bonus”), (D) all unpaid or unreimbursed expenses incurred in accordance with
Company or Employer policy and (E) all other compensation and benefits due to
Executive under the terms and rules of any compensation or benefit plan
maintained by the Company or its subsidiaries (including the Employer) (the
“Accrued Obligations”);

-10-



--------------------------------------------------------------------------------



 



               (ii) If such termination occurs on or after December 31, 2010, a
lump sum cash amount within 30 business days following the Date of Termination
equal to the sum of (A) one times the Annual Base Salary, (B) $2 million and
(C) the Incremental Annual Bonus, based on the application of
Section 2(c)(ii)(2)C. to the New Equity raised through the Syndication End Date;
               (iii) If such termination occurs prior to December 31, 2010, a
lump sum cash amount within 30 business days following the Date of Termination
equal to the lesser of (A) the sum of (1) two times the Annual Base Salary, (2)
$4 million and (3) two times the Incremental Annual Bonus, based on the
application of Section 2(c)(ii)A. or B. (as applicable to the Date of
Termination) to the New Equity raised through the Date of Termination (the
“Applicable Incremental Annual Bonus”) and (B) the sum of (1) one times the
Annual Base Salary, (2) $2 million, (3) the Applicable Incremental Annual Bonus
and (4) the remaining Annual Base Salary, Guaranteed Annual Bonuses and
Applicable Incremental Annual Bonuses (based on the amount of New Equity
purchased through the Date of Termination) to which Executive would have been
entitled through December 31, 2010, had he remained employed by the Employer
through such date; and
               (iv) Notwithstanding Sections 4(a)(ii) and 4(a)(iii) above, if
such termination occurs after a “Change in Control” (as defined below), the
Employer will pay Executive in a lump sum cash amount within 30 business days
following the Date of Termination, the sum of (A) two times the Annual Base
Salary, (B) $4 million and (C) two times the Incremental Annual Bonus as
determined pursuant to clause (C) of Section 4(a)(ii) above or the Applicable
Incremental Annual Bonus as determined pursuant to clause (A)(3) of
Section 4(a)(iii) above, as applicable, based on the Date of Termination. For
purposes of this Agreement, a “Change in Control” means (1) one or more sales or
other dispositions by Tishman Speyer and/or Lehman of interests in Fund GP and
Parallel Fund GP (collectively, the GP Entities”), at the conclusion of which
neither Tishman Speyer nor Lehman, nor Tishman Speyer and Lehman together,
continue to have a controlling interest in the GP Entities, or (2) the
collective sale by Tishman Speyer and Lehman of all or substantially all of
their limited partnership interests in Fund, Parallel Fund, Parallel Fund I,
Parallel Fund II and any Post-Effective Date Parallel Fund (collectively, the
“LP Funds”); provided that the following shall not constitute a Change in
Control: (A) a sale of Lehman’s interests in Fund GP and/or Parallel Fund GP to
Tishman Speyer, (B) a sale of Lehman’s interests in the LP Funds to Tishman
Speyer, (C) a sale of Tishman Speyer’s interests in Fund GP and/or Parallel Fund
GP to Lehman, (D) a sale of Tishman Speyer’s interests in the LP Funds to
Lehman, (E) a transfer of interests in any of the foregoing from Tishman Speyer
or Lehman to one or more of their controlled affiliates, (F) a recapitalization
of Fund GP, Parallel Fund GP, any of the LP Funds or any other affiliate of the
Company through which Lehman and/or Tishman Speyer own general partnership or
limited partnership interests or (G) any syndication of limited partnership
interests in any of the LP Funds or the sale of all or any portion of the equity
held by the Bridge Equity Providers in any of the LP Funds.
After satisfaction of the obligations set forth in clauses (i), (ii), (iii) or
(iv), as applicable, the Employer shall have no further obligation to Executive
or his legal representatives, other than any rights to vested benefits under any
Benefit Plans, indemnification rights he may have under

-11-



--------------------------------------------------------------------------------



 



this Agreement, any rights he may have under the Equity Documents, and any
rights Executive may have under Sections 11(g) and 11(o) hereof.
Notwithstanding any provision in this Agreement to the contrary, in the event
that (i) Executive is a “specified employee” within the meaning of Section 409A
of the Code (with such classification to be determined by the applicable
employer in accordance with any method specified in applicable Treasury
Regulations (a “Specified Employee”), and (ii) it is necessary to avoid tax
penalties under Section 409A of the Code, any payment otherwise required to be
made hereunder to Executive at any date as a result of the termination of
Executive’s employment (other than any payment made in reliance upon Treas. Reg.
Section 1.409A-1(b)(9) (Separation Pay Plans) or Treas. Reg.
Section 1.409A-1(b)(4) (Short-Term Deferrals)) shall be delayed for six months
and one day following the date on which Executive’s employment is terminated
(the “409A Payment Date”), on which date there shall be paid to the Executive,
in a single cash lump sum, an amount equal to the aggregate amount of all
payments delayed pursuant to this paragraph.
          (b) Death or Disability. If Executive’s employment shall be terminated
by reason of Executive’s death or Disability, then the Employer will provide
Executive (or his estate or legal representative) with the Accrued Obligations.
Thereafter, the Company and the Employer shall have no further obligation to
Executive or his legal representatives, other than any rights to vested benefits
under any Benefit Plans, indemnification rights he may have under this
Agreement, any rights he may have under the Equity Documents, and any rights
Executive may have under Sections 11(g) and 11(o) hereof. Notwithstanding the
foregoing provisions of this Section 4(b), in the event that (i) Executive is a
Specified Employee and (ii) the termination of employment is on account of
Disability which does not result in Executive being “disabled” (within the
meaning of Section 409A(a)(2)(C) of the Code) and (iii) it is necessary to avoid
tax penalties under Section 409A of the Code, cash severance amounts that would
otherwise be payable under this Section 4(b) during the six-month period
immediately following the Date of Termination shall instead be paid on the 409A
Payment Date.
          (c) Cause; Other than for Good Reason. If Executive’s employment shall
be terminated by the Company or the Employer for Cause or by Executive without
Good Reason, then the Employer shall provide Executive with the Accrued
Obligations other than the Pro-Rata Bonus. Thereafter, the Company and the
Employer shall have no further obligation to Executive or his legal
representatives, other than any rights to vested benefits under any Benefit
Plans, indemnification rights he may have under this Agreement, any rights he
may have under the Equity Documents, and any rights Executive may have under
Sections 11(g) and 11(o) hereof.
          (d) General Release. Notwithstanding the foregoing, the Company’s and
the Employer’s obligations to make payments (other than Accrued Obligations)
under Section 4(a) and in the case of Disability under Section 4(b) are
conditioned on Executive’s or his legal representative’s (as applicable),
executing and not revoking within the applicable time period provided for
therein (“Applicable Release Period”), in both cases, absent a bona fide dispute
or claim relating to the amount to be paid, not later than the latest business
day that is not more than two months after the end of the calendar year in which
the Date of Termination occurs, a release substantially in the form attached as
Appendix F (the “Release”); provided, however, that in any case where the first
and last days of the Applicable Release Period are in two separate taxable

-12-



--------------------------------------------------------------------------------



 



years, any payments required to be made to Executive pursuant to Section 4(a) or
Section 4(b) that are treated as deferred compensation for purposes of
Section 409A of the Code shall be made in the later taxable year, within the
time provided following the conclusion of the Applicable Release Period.
          (e) Guarantee of Payment. The Company agrees and hereby guarantees to
Executive that all payments and benefits required to be paid or provided to
Executive under Section 4 of this Agreement by any entity other than the Company
will (subject to Executive’s compliance with Section 4(d) of this Agreement
where applicable), to the extent not timely paid by the Employer or one of it
affiliates, instead be timely paid by the Company. This is a guaranty of payment
and performance and not merely of collection. If Employer fails to make any
payment when due with respect to Executive or to perform any duties, obligations
or covenants with respect to Employer’s obligations with respect to Executive,
the Company will as soon as practicable and unconditionally pay to Executive
such amounts and perform such duties, obligations and covenants.
     Section 5. Confidentiality, Non-Solicitation and Non-Competition. Executive
agrees that:
          (a) Except as may be required by the lawful order of a court or agency
of competent jurisdiction, or except to the extent that Executive has the
express written authorization from the Company, Executive agrees to keep secret
and confidential both prior to and following any termination of Executive’s
employment all non-public information concerning the Company, Tishman Speyer,
Lehman or their respective affiliates or subsidiaries (or their respective
predecessors) which was acquired by or disclosed to Executive during the course
of Executive’s employment with the Company or any of the foregoing, and not to
disclose the same, either directly or indirectly, to any other person, firm or
business entity or to use it in any way. For purposes of the foregoing,
information which has become publicly available through Executive’s violation of
this Section 5(a) shall be considered to be non-public information.
          (b) During the period commencing on the Effective Date and ending on
(i) the first anniversary of the Date of Termination if such date is prior to
December 31, 2010 and (ii) the second anniversary of the Date of Termination if
such date is on or after December 31, 2010, Executive covenants and agrees that
Executive will not, whether for Executive or for any other person, business,
partnership, association, firm, company or corporation, initiate contact with,
solicit, divert or take away or hire (as applicable) (x) any of the customers of
the Company or its subsidiaries, or any customers of Tishman Speyer, Lehman and
their respective more than 50% owned affiliates that are engaged in the same
business as the Company (all such entities, the “Covered Entities”), to provide
services similar to those provided by the Company or its affiliates, (y) any of
the Equity Parties and other direct and indirect investors and their controlled
affiliates in the Company and its affiliates for the purpose of raising capital
(provided, however, that no contact with a substantial investor in an entity
owned or managed by a party by whom Executive becomes employed after the Date of
Termination, which contact is solely for the purpose of soliciting such investor
to invest in such subsequent employer, shall be treated as a solicitation in
violation of this covenant if the original investment by such investor in such
subsequent employer pre-dated the Date of Termination), and (z) employees of the
Company or

-13-



--------------------------------------------------------------------------------



 



its subsidiaries, or of any of the Covered Entities, in each case in existence
from time to time during the Employment Period and at the time of such
proscribed action.
          (c) During the period commencing on the Effective Date and ending on
the first anniversary of the Date of Termination, Executive covenants and agrees
that Executive will not, directly or indirectly, engage in, assist, perform
services for, plan for, establish or open, or have any financial interest (other
than (i) ownership of 1% or less of the outstanding stock of any corporation
listed on a national securities exchange, or (ii) ownership of securities in any
entity affiliated with the Company) in any person, firm, corporation, or
business entity (whether as an employee, officer, director, consultant or
otherwise) that engages in the acquisition, disposition, operation, development,
management or financing of multifamily residential apartment buildings or
communities.
          (d) Executive acknowledges that the Company would be irreparably
injured by a violation of this Section 5 and Executive agrees that the Company,
in addition to any other remedies available to it for such breach or threatened
breach, shall be entitled to a preliminary injunction, temporary restraining
order, or other equivalent relief, restraining Executive from any actual or
threatened breach of this Section 5. The Company may seek this remedy in any
court of competent jurisdiction, without regard to Section 11(g) below
(Arbitration of All Disputes). If a bond is required to be posted in order for
the Company to secure an injunction or other equitable remedy, the parties agree
that such bond need not be more than a nominal sum.
     Section 6. Additional Provisions Relating to Termination.
          (a) During the period beginning on the date of delivery of a Notice of
Termination and ending on the Date of Termination, Executive shall continue to
perform his duties hereunder, and shall also perform such services for the
Company and the Employer as are necessary and appropriate for a smooth
transition to Executive’s successor, if any; provided, however, that the Company
or the Employer may suspend Executive from performing such duties and services
following the delivery of a Notice of Termination and during the period of any
such suspension (which shall end on the Date of Termination), Executive shall
continue to be treated as employed by the Employer for other purposes, and
Executive’s rights to compensation or benefits hereunder shall not be affected
by such suspension.
          (b) Executive agrees that, for a reasonable period after Executive’s
termination of employment, Executive will assist the Company, its subsidiaries,
the Covered Entities and all other direct or indirect investors in the Company
in defense of any claims that may be made against any of them, to the extent
that such claims may relate to services performed by Executive for any of them
in connection with the Company. Executive agrees to promptly inform the Company
if Executive becomes aware of any lawsuits involving such claims that may be
filed against the Company, any of its subsidiaries, any of the Covered Entities
or any other direct or indirect investor in the Company. The Company agrees to
provide legal counsel to Executive in connection with such assistance (to the
extent legally permitted), to provide separate counsel for Executive in any
situation where the Company’s counsel cannot effectively represent Executive
without violation of the applicable canons of ethics relating to conflicts of
interest, and to reimburse Executive for all of Executive’s reasonable
out-of-pocket expenses associated with such assistance, including travel
expenses. The Employer agrees to provide (or

-14-



--------------------------------------------------------------------------------



 



to cause the Company to provide) reasonable compensation to Executive for such
assistance at a per diem rate equal to $10,000 per day provided that the
Executive provides at least eight hours of assistance on any such day and a
pro-rated portion of such amount where the Executive provides less than eight
hours of assistance on any such day based on the actual number of hours and
partial hours of assistance provided by the Executive on such day. Executive
also agrees to the extent not otherwise prohibited by law, to promptly inform
the Company if asked to assist in any investigation of the Company, any of its
subsidiaries, any of the Covered Entities or any other direct or indirect
investors in the Company (or their actions) that may relate to services
performed by Executive for any of them, regardless of whether a lawsuit has then
been filed against any of them with respect to such investigation.
     Section 7. Non-Disparagement. While employed by the Employer, and after the
Date of Termination, Executive agrees to not make any false, defamatory or
disparaging statements about the Company, its subsidiaries, any of the Covered
Entities or any other direct or indirect investor in the Company, or the
officers or directors of any of the foregoing, that are reasonably likely to
cause damage to any of such persons or parties. While Executive is employed by
the Employer, and after the Date of Termination, the Employer and the Company
agree that none of their officers or directors, or of their respective
subsidiaries or any of the Covered Entities , shall make any false, defamatory
or disparaging statements about Executive that are reasonably likely to cause
damage to Executive.
     Section 8. Excess Parachute Payments. The provisions of Paragraph 9 of the
Prior Agreement are hereby incorporated by reference and made a part of this
Agreement; provided, however, that (i) the references to Paragraph 6 of the
Prior Agreement contained therein shall be deemed references to Section 4 of
this Agreement and the references to Paragraph 10 of the Prior Agreement
contained therein shall be stricken, and (ii) Paragraph 9 of the Prior Agreement
(as modified by this Section 8) shall only apply with respect to payments and/or
benefits determined, in accordance with Section 280G of the Code, to be
contingent on either (i) the Transaction or (ii) any transaction occurring after
the Effective Date if and only if, immediately prior to the consummation of such
transaction, the Company (or any applicable parent of the Company) has any stock
which is readily tradeable on an established securities market or otherwise
within the meaning of Section 280G of the Code.
     Section 9. Executive’s Representations, Warranties and Covenants.
          (a) Executive hereby represents and warrants to the Company and its
subsidiaries that:
             (1) Executive has all requisite power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby,
and this Agreement has been duly executed by Executive;
             (2) the execution, delivery and performance of this Agreement by
Executive does not and will not, with or without notice or the passage of time,
conflict with, breach, violate or cause a default under any agreement, contract
or instrument to which Executive is a party or any judgment, order or decree to
which Executive is subject;

-15-



--------------------------------------------------------------------------------



 



               (3) Executive is not a party to or bound by any employment
agreement, consulting agreement, non-compete agreement, fee for services
agreement, confidentiality agreement or similar agreement with any other person
other than the Company or any of its affiliates, or one of the Covered Entities;
               (4) upon the execution and delivery of this Agreement by the
Company, Employer and Executive, this Agreement will be a legal, valid and
binding obligation of Executive, enforceable in accordance with its terms;
               (5) Executive understands that the Company and its affiliates
will rely upon the accuracy and truth of the representations and warranties of
Executive set forth herein and Executive consents to such reliance; and
               (6) as of the Effective Date, Executive is not in breach of any
of the terms of this Agreement, including having committed any acts that would
form the basis for a Cause termination if such act had occurred after the
Effective Date and does not have any claims or causes of action against the
Company.
          (b) The Company, the Employer and each of their respective
subsidiaries hereby represent and warrant to Executive that:
               (1) the Company and the Employer have all requisite power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby, and this Agreement has been duly executed by
the Company and the Employer;
               (2) the execution, delivery and performance of this Agreement by
the Company and the Employer does not and will not, with or without notice or
the passage of time, conflict with, breach, violate or cause a default under any
agreement, contract or instrument to which the Company is a party or any
judgment, order or decree to which the Company or the Employer is subject;
               (3) upon the execution and delivery of this Agreement by the
Company, the Employer and Executive, this Agreement will be a legal, valid and
binding obligation of the Company and the Employer, enforceable against each of
them in accordance with its terms;
               (4) the Company and the Employer understand that Executive will
rely upon the accuracy and truth of the representations and warranties of the
Company and the Employer set forth herein and the Company and the Employer
consent to such reliance; and
               (5) the Company and the Employer have determined or, in
connection with the adjustment provisions of Sections 2(c)(viii) and 2(c)(ix) of
this Agreement will determine, the valuations of the equity interests granted or
purchased, as applicable, under Sections 2(c)(viii) and 2(c)(ix) hereof on a
basis that is consistent with the valuations underlying all other “units”
purchased in the Transaction.

-16-



--------------------------------------------------------------------------------



 



     Section 10. Indemnification.
       Executive shall at all times during the Employment Period, and thereafter
in respect of actions taken, or not taken, by Executive during the Employment
Period, be entitled to indemnification, fee advancement and coverage under
policies of directors and officers liability insurance that are not less
favorable than those set forth in Section 7.06 of the Merger Agreement.
     Section 11. General Provisions.
          (a) Severability. It is the desire and intent of the parties hereto
that the provisions of this Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable under any present or future law, and if the
rights and obligations of any party under this Agreement will not be materially
and adversely affected thereby, such provision, as to such jurisdiction, shall
be ineffective, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction; furthermore, in lieu of such invalid or unenforceable provision
there will be added automatically as a part of this Agreement, a legal, valid
and enforceable provision as similar in terms to such invalid or unenforceable
provision as may be possible. Notwithstanding the foregoing, if such provision
could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.
          (b) Entire Agreement. This Agreement (including the Appendices hereto)
and the other Equity Documents collectively embody the complete agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way (including, without limitation, any
other employment, severance or change-in-control agreement or understanding).
For the avoidance of doubt, Executive, the Company and the Employer acknowledge
that, upon the Effective Date, upon the due execution of this Agreement and each
of its related Appendices, other than Appendix F, and subject to Executive’s
rights that are expressly preserved under Section 11(g) hereof, (i) the Term
Sheet and (ii) any agreement between Executive and the Company or the Seller
Parties or any subsidiary or affiliate of any of the foregoing entered into
prior to the Effective Date, including without limitation, the Prior Agreement,
shall be void ab initio as of immediately before the Effective Date.
          (c) Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

-17-



--------------------------------------------------------------------------------



 



          (d) Successors and Assigns.
               (i) This Agreement is personal to Executive and without the prior
written consent of the Company or the Employer shall not be assignable by
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
representatives.
               (ii) This Agreement shall inure to the benefit of and be binding
upon the Company and the Employer and each of their respective successors and
assigns. The Company and the Employer will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company or the Employer,
as applicable, to assume expressly and agree to perform this Agreement in the
same manner and to the same extent that the Company or the Employer would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid that assumes and agrees to
perform this Agreement by operation of law, or otherwise, and “Employer” shall
mean the Employer as hereinbefore defined and any successor to its business
and/or assets as aforesaid that assumes and agrees to perform this Agreement by
operation of law, or otherwise.
          (e) Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE
OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER
THAN THE STATE OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE
INTERNAL LAW OF THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW
OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION
WOULD ORDINARILY APPLY. ANY ACTION TO ENFORCE THIS AGREEMENT AND/OR THE
APPENDICES HERETO (OTHER THAN AN ACTION WHICH MUST BE BROUGHT BY ARBITRATION
PURSUANT TO SECTION 11(g)) MUST BE BROUGHT IN, AND THE PARTIES HEREBY CONSENT TO
THE JURISDICTION OF, A COURT SITUATED IN DELAWARE. EACH PARTY HEREBY WAIVES THE
RIGHTS TO CLAIM THAT ANY SUCH COURT IS AN INCONVENIENT FORUM FOR THE RESOLUTION
OF ANY SUCH ACTION.
          (f) JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY
RIGHT TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR THE EMPLOYER
IS LITIGATED OR HEARD IN ANY COURT.
          (g) Arbitration of All Disputes. Except as provided in Sections 5 and
11(e) above, any controversy or claim arising out of or relating to this
Agreement or the Prior Agreement or the breach thereof shall be settled by
arbitration in Delaware, in accordance with the laws of the State of Delaware,
by three arbitrators appointed by the parties. If the parties

-18-



--------------------------------------------------------------------------------



 



cannot agree within 30 days on the appointment of the arbitrators, one shall be
appointed by the Company and one by Executive, and the third shall be appointed
by the first two arbitrators. If the first two arbitrators cannot agree on the
appointment of a third arbitrator within 10 days, then the third arbitrator
shall be appointed by the Chief Judge of the United States Court of Appeals for
the Third Circuit. The arbitration shall be conducted in accordance with the
rules of the American Arbitration Association, except with respect to the
selection of arbitrators, which shall be as provided in this Section 11(g).
Judgment upon the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof. In the event that Executive determines that it is
either necessary or desirable for Executive to retain legal counsel or incur
other costs and expenses in connection with enforcement of his rights under this
Agreement or the Prior Agreement, (i) with respect to any controversies or
claims relating to the Prior Agreement due to actions or omissions occurring or
not occurring prior to the Effective Date, the Employer shall (or shall cause
the Company to) pay Executive’s reasonable attorneys’ fees and costs and
expenses in connection with enforcement of his rights (including the enforcement
of any arbitration award in court) at the time such fees, costs and expenses are
incurred, provided, however, if the arbitrators shall determine that, under the
circumstances, payment by the Employer or the Company of all or any part of any
such fees, costs and expenses would be unjust, Executive shall repay such amount
to the Employer or the Company in accordance with the order of the arbitrators
and (ii) with respect to any other controversies or claims, the Employer or the
Company shall bear all costs and expenses (including, but not limited to,
Executive’s reasonable attorneys’ fees and costs and expenses) in connection
with enforcement of his rights and any costs associated with the enforcement of
any arbitration award in court; unless Executive fails to prevail on any
material issue in such dispute. Any award of the arbitrators shall include
interest at a rate or rates considered just under the circumstances by the
arbitrators.
          (h) Mitigation and Set-Off. Executive shall not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise. Neither the Company, nor the Employer nor any of
their respective subsidiaries or affiliates shall be entitled to set-off against
the amounts payable to Executive under this Agreement any amounts earned by
Executive in other employment after termination of his employment, or any
amounts which might have been earned by Executive in other employment had he
sought such other employment.
          (i) Amendment and Waiver. The provisions of this Agreement may be
amended and waived only with the prior written consent of the Company, the
Employer and Executive and no course of conduct or failure or delay in enforcing
the provisions of this Agreement shall be construed as a waiver of such
provisions or affect the validity, binding effect or enforceability of this
Agreement or any provision hereof.
          (j) Notices. Any notice provided for in this Agreement must be in
writing and must be either personally delivered, transmitted via telecopier,
mailed by first class mail (postage prepaid and return receipt requested) or
sent by reputable overnight courier service (charges prepaid) to the recipient
at the address below indicated or at such other address or to the attention of
such other person as the recipient party has specified by prior written notice
to the sending party. Notices will be deemed to have been given hereunder and
received when delivered personally, when received if transmitted via telecopier,
five days after deposit in the

-19-



--------------------------------------------------------------------------------



 



U.S. mail and one day after deposit for overnight delivery with a reputable
overnight courier service.
     If to the Employer, to:
Archstone-Smith Communities L.L.C.
c/o Archstone-Smith Operating Trust
9200 E. Panorama Circle, Suite 400
Englewood, Colorado 80112
Attention: General Counsel
     If to the Company, to:
Archstone-Smith Operating Trust
9200 E. Panorama Circle, Suite 400
Englewood, Colorado 80112
Attention: General Counsel
in each case, with copies (which shall not constitute notice) to:
Tishman Speyer
45 Rockefeller Plaza
New York, New York 10111
Attention: General Counsel
and
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019
Attention: Michael J. Segal, Esq.
Facsimile: (212) 403-2000
     If to Executive, to:
Executive’s home address most recently on file with the Company.
          (k) Withholding. The Company and the Employer may withhold from any
amounts payable or benefits to be provided to Executive under this Agreement or
otherwise, all Federal, state, city or other taxes and other amounts that are
required to be withheld pursuant to any applicable law or regulation.
          (l) Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements contained herein shall survive this
Agreement and the Employment Period indefinitely.

-20-



--------------------------------------------------------------------------------



 



          (m) Descriptive Headings. The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement. All references to a “Section” in this Agreement are to a section of
the Agreement unless otherwise noted.
          (n) Construction. Where specific language is used to clarify by
example a general statement contained herein, such specific language shall not
be deemed to modify, limit or restrict in any manner the construction of the
general statement to which it relates. The language used in this Agreement shall
be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction shall be applied against any party.
          (o) Legal Fees. The Company acknowledges and understands that the
Seller Parties have agreed to pay, as incurred, Executive’s reasonable legal
fees and expenses (at standard hourly rates) in connection with the drafting and
negotiation of the Term Sheet, this Agreement and the related documents and the
Company will pay (or will cause the Employer to pay) any such fees and expenses
that have not been paid by the Effective Date.

-21-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

                  ARCHSTONE-SMITH COMMUNITIES L.L.C.    
 
           
 
  By:   /s/ Michael B. Benner    
 
           
 
      Name: Michael B. Benner    
 
      Title: Authorized Signatory    
 
                ARCHSTONE-SMITH OPERATING TRUST    
 
           
 
  By:   /s/ Michael B. Benner    
 
           
 
      Name: Michael B. Benner    
 
      Title: Authorized Signatory    
 
           
 
     
/s/ R. Scott Sellers
   
 
     
 
   
 
     
R. SCOTT SELLERS
   





--------------------------------------------------------------------------------



 



         

Appendix F
Form of Release
     THIS RELEASE (the “Release”) is entered into between R. Scott Sellers
(“Executive”) and Archstone-Smith Communities L.L.C. a limited liability company
formed under the laws of the State of Delaware (the “Employer”) and
Archstone-Smith Operating Trust, a real estate investment trust formed under the
laws of the State of Maryland (the “Company”) [other entities in structure to be
inserted] (the “Other Named Releasees”), for the benefit of the Company and the
Other Named Releasees. The entering into and non-revocation of this Release is a
condition to Executive’s, or legal representative’s, right to receive the
payments under Section 4(a) or (b), as applicable, of the employment agreement
entered into by and between Executive, the Employer and the Company, dated as of
October 5, 2007 (the “Employment Agreement”). Capitalized terms used and not
defined herein shall have the meaning provided in the Employment Agreement.
     Accordingly, Executive, the Employer and the Company agree as follows.
          1. In consideration for the payments and other benefits provided to
Executive solely by Sections 4(a) or (b) as applicable, of the Employment
Agreement, to which Executive is not otherwise entitled, and the sufficiency of
which Executive acknowledges, Executive represents and agrees, as follows:
          (a) Executive, for himself, his heirs, administrators,
representatives, executors, successors and assigns (collectively “Releasers”),
hereby irrevocably and unconditionally releases, acquits and forever discharges
and agrees not to sue the Employer, the Company or any of the Other Named
Releasees or any of their respective parents, subsidiaries, divisions,
affiliates and related entities and their respective current and former
directors, officers, shareholders, trustees, employees, consultants, independent
contractors, representatives, agents, servants, successors and assigns and all
persons acting by, through or under or in concert with any of them (collectively
“Releasees”), from all claims, rights and liabilities up to and including the
date of this Release arising from or relating to Executive’s employment with, or
termination of employment from, the Employer or the Company and/or their
respective predecessors arising from or relating to all periods of employment
with the Employer or the Company and/or their respective predecessors and from
any and all charges, complaints, claims, liabilities, obligations, promises,
agreements, controversies, damages, actions, causes of actions, suits, rights,
demands, costs, losses, debts and expenses of any nature whatsoever, known or
unknown, suspected or unsuspected and any claims of wrongful discharge, breach
of contract, implied contract, promissory estoppel, defamation, slander, libel,
tortious conduct, employment discrimination or claims under any federal, state
or local employment statute, law, order or ordinance, including any rights or
claims arising under Title VII of the Civil Rights Act of 1964, as amended, the
Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621 et
seq. (“ADEA”), or any other federal, state or municipal ordinance relating to
discrimination in employment. Nothing contained herein shall restrict the
parties’ rights to enforce the terms of this Release.

-23-



--------------------------------------------------------------------------------



 



          (b) To the maximum extent permitted by law, Executive agrees that he
has not filed, nor will he ever file, a lawsuit asserting any claims which are
released by this Release, or to accept any benefit from any lawsuit which might
be filed by another person or government entity based in whole or in part on any
event, act, or omission which is the subject of this Release.
          (c) This Release specifically excludes Executive’s rights and the
Employer’s and/or the Company’s obligations (and all of such rights and
obligations shall be preserved, notwithstanding the execution of this Release)
(i) under Section 10 of the Employment Agreement, (ii) for vested benefits to
which the Executive may be entitled under any benefit plan of the Employer, the
Company or any Company Entity in which the Executive participates (collectively,
the “Company Plans”) or (iii) under the Equity Documents. Executive’s
entitlement to such benefits under the Company Plans shall be determined in
accordance with the provisions of the Company Plans and his rights under the
Equity Documents shall be determined with the provisions of the applicable
Equity Documents. For the avoidance of doubt, the Company Plans and the Equity
Documents shall include contractual rights under any partnership, LLC or
operating agreement, under any stockholders agreement, and under any other
applicable agreement under which any compensation is provided to the Executive
that is not provided under Section 4(a) or 4(b) of the Employment Agreement, as
applicable. Nothing contained in this Release shall release Executive from his
obligations, including any obligations to abide by restrictive covenants, under
the Employment Agreement or the Company Plans that continue or are to be
performed following termination of employment. Nothing contained in this Release
shall prevent Executive from asserting defenses to any claims that may be
asserted against him by any Releasee.
          (d) The parties agree that this Release shall not affect the rights
and responsibilities of the US Equal Employment Opportunity Commission
(hereinafter “EEOC”) to enforce ADEA and other laws. In addition, the parties
agree that this Release shall not be used to justify interfering with
Executive’s protected right to file a charge or participate in an investigation
or proceeding conducted by the EEOC. The parties further agree that Executive
knowingly and voluntarily waives all rights or claims (that arose prior to
Executive’s execution of this Release) the Releasers may have against the
Releasees, or any of them, to receive any benefit or remedial relief (including,
but not limited to, reinstatement, back pay, front pay, damages, attorneys’
fees, experts’ fees) as a consequence of any investigation or proceeding
conducted by the EEOC.
          2. Executive acknowledges that the Employer and the Company have
specifically advised Executive of his right to seek the advice of an attorney
concerning the terms and conditions of this Release. Executive further
acknowledges that he has been furnished with a copy of this Release, and he has
been afforded twenty-one (21) days in which to consider the terms and conditions
set forth above prior to this Release. By executing this Release, Executive
affirmatively states that he has had sufficient and reasonable time to review
this Release and to consult with an attorney concerning his legal rights prior
to the final execution of this Release. Executive further agrees that he has
carefully read this Release and fully understands its terms. Executive
understands that he may revoke this Release within seven (7) days after signing
this Release. Revocation of this Release must be made in writing and must be
received by the Employer and the Company in accordance with Section 11(j) of the
Employment Agreement within the time period set forth above.

-24-



--------------------------------------------------------------------------------



 



          3. This Release will be governed by and construed in accordance with
the laws of the state of Delaware, without giving effect to any choice of law or
conflicting provision or rule (whether of the state of Delaware or any other
jurisdiction) that would cause the laws of any jurisdiction other than the state
of Delaware to be applied. In furtherance of the foregoing, the internal law of
the state of Delaware will control the interpretation and construction of this
agreement, even if under such jurisdiction’s choice of law or conflict of law
analysis, the substantive law of some other jurisdiction would ordinarily apply.
The provisions of this Release are severable, and if any part or portion of it
is found to be unenforceable, the other paragraphs shall remain fully valid and
enforceable. This Release shall become effective and enforceable on the eighth
day following its execution by Executive, provided he does not exercise his
right of revocation as described above. If Executive fails to sign and deliver
this Release or revokes his signature, this Release will be without force or
effect, and Executive shall not be entitled to the payment under Section 4(a) or
(b) of the Employment Agreement, as applicable.

-25-